DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.	Applicant argues Hwang et al. US 2019/0007959 A1 and Xiong et al. US 2019/0191453 A1 do not disclose or suggest newly added limitation of independent claims 1 and 12 “additional modification information from a received DCI includes an indication of whether or not the device should monitor device-specific or group-specific DCI including dynamic puncturing information” on page 10 since “Hwang only discloses the generic concept of a common search space and a UE-specific search space” and Applicant also argues limitations of dependent claims 4-10, 14-19, 21-23, and 26-27 are therefore also not taught.  The examiner respectfully disagrees.
	Initially, the examiner asserts that the claims are interpreted in their broadest reasonable fashion in light of the specification. The amended claims recite “additional modification information from a received DCI includes an indication of whether or not the device should monitor device-specific or group-specific DCI including dynamic puncturing information”.  In a review of applicant’s specification, “device-specific DCI” and “group-specific DCI” are only described in para. 47 and without further description or examples.  Thus, “device-specific DCI” and “group-specific DCI” are not limited to being related to “search space” as argued by applicant.  Accordingly, Hwang teaches first DCI indicates second DCI candidate(s) using indication 00..0 in para. 86 (where a single DCI candidate is device-specific and multiple DCI candidates is group-specific).  Accordingly, the examiner finds applicant’s arguments non-persuasive.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:	Regarding claim 1: line 14 includes colloquial language of “should monitor” and should be “has to” as in applicant’s specification in para. 47 to obviate 35 USC § 112(b) issues.	Regarding claim 12: line 19 includes colloquial language of “should monitor” and should be “has to” as in applicant’s specification in para. 47 to obviate 35 USC § 112(b) issues.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-10, 12, 14-19, 21-23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2019/0191453 A1, all citations are supported by US Provisional Application No. 62/414,474) hereinafter Xiong in view of Hwang et al. (US 2019/0007959 A1, all citations are supported by US Provisional Application No. 62/492,901) hereinafter Hwang.
	Regarding claim 1, Xiong teaches a method comprising: receiving, at a device, downlink control information that includes scheduling information to transmit a physical uplink channel (UE 400 receives start and/or end Physical Resource Block (PRB) for Physical Uplink Shared Channel (PUSCH) indicated in downlink control information (DCI); para. 81-85 and Fig. 9); determining additional modification information from the received downlink control information (bitmap field in DCI indicate resources for PUSCH; para. 118, different format based on bit in DCI; para. 119 and Fig. 9 showing different format based on bit), the additional modification information regarding modifying a physical uplink channel transmission (bit in DCI indicates starting or ending PUSCH transmission; para. 81-85 and Fig. 9 showing different PUSCH format based on bit for starting / ending PRB); and transmitting the physical uplink channel based on the scheduling information and the additional modification information (PUSCH transmission scheduled and based on DCI (additional modification information); para. 118-119 and Fig. 9 showing PUSCH transmission based on DCI) .
	Xiong does not explicitly disclose wherein the additional modification information includes information regarding monitoring for downlink control information including dynamic puncturing information, and wherein the information regarding monitoring for downlink control information including dynamic puncturing information includes an indication of whether or not the device should monitor device-specific or group-specific downlink control information including the dynamic puncturing information.
	However, in the same field of endeavor Hwang teaches wherein the additional modification information includes information regarding monitoring for downlink control information (first DCI indicates second DCI candidate(s); para. 86) including dynamic puncturing information (DCI includes PUSCH region subject to puncturing; para. 80, second DCI changed according to PUSCH transmission method (second DCI includes puncturing information); para. 85), and wherein the information regarding monitoring for downlink control information including dynamic puncturing information (first DCI indicates second DCI candidate(s); para. 86, UE receives (monitors to receive) second DCI transmitted in Physical Downlink Control Channel (PDCCH); para. 35 and 88-89) includes an indication of whether or not the device should monitor device-specific (first DCI indicates second DCI candidate (single candidate being device-specific) using indication 00..0; para. 86, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or group-specific downlink control information (first DCI indicates second DCI candidates (multiple candidates being group-specific) using indication 00..0; para. 86) including the dynamic puncturing information (DCI includes PUSCH region subject to puncturing; para. 80, second DCI changed according to PUSCH transmission method (second DCI includes puncturing information); para. 85).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (para. 117) along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 4, the combination of Xiong and Hwang teaches the limitation of previous claim 1.
	Xiong further teaches determining the resource elements around which to perform rate-matching (PUSCH rate matched around reserved resources including time/frequency domain resource; para. 130) based on a set of resources determined by at least one selected from a predefined configuration and a configurable parameter (PUSCH rate matched around reserved resources (predefined or configurable) including time/frequency domain resource; para. 130, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Regarding claim 5, the combination of Xiong and Hwang teaches the limitation of previous claim 1.
	Hwang further teaches monitoring for the DCI including the dynamic puncturing information (puncturing possible only when control information thereof is detected (monitoring); para. 74); decoding the DCI including the dynamic puncturing information (puncturing possible only when control information thereof is detected (decoding); para. 74); determining a resource for puncturing based on the dynamic puncturing information (puncturing possible only when control information thereof is detected (determining resource for puncturing); para. 74, DCI includes PUSCH region subject to puncturing; para. 80); and puncturing the physical uplink channel on the determined resource for puncturing (DCI content changed according to PUSCH transmission method (puncturing); para. 85, DCI indicates PUSCH region subject to puncturing; para. 80), wherein transmitting comprises transmitting the punctured physical uplink channel (DCI content changed according to PUSCH transmission method (puncturing); para. 85, DCI indicates PUSCH region subject to puncturing; para. 80, UE transmits PUSCH; para. 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 6, the combination of Xiong and Hwang teaches the limitation of previous claim 5.
	Hwang further teaches wherein the additional modification information includes information regarding monitoring a physical downlink control channel for the downlink control information including dynamic puncturing information (mapping of second DCI (additional modification information) indicated in first DCI; para. 86, UE receives second DCI transmitted in Physical Downlink Control Channel (PDCCH); para. 35 and 88-89, second DCI changed according to PUSCH transmission method (second DCI includes puncturing information); para. 80 and para. 85).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 7, the combination of Xiong and Hwang teaches the limitation of previous claim 5.
	Hwang further teaches receiving an indication of a monitoring interval for a physical downlink control channel carrying the downlink control information including the dynamic puncturing information (UE receives first DCI that indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; para. 85, DCI indicates PUSCH region subject to puncturing; para. 80); and determining monitoring occasions based on the indicated monitoring interval (first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; para. 85, puncturing possible only when control information thereof is detected (determining resource for puncturing); para. 74, DCI indicates PUSCH region subject to puncturing; para. 80, second DCI transmitted in PDCCH; para. 35 and 88-89), wherein monitoring further comprises monitoring for a physical downlink control channel carrying the downlink control information including dynamic puncturing information based on the determined monitoring occasions (puncturing possible only when control information thereof is detected (determining resource for puncturing); para. 74, first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; para. 85, UE receives second DCI transmitted in PDCCH (monitoring based on interval); para. 35 and 88-89).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 8, the combination of Xiong and Hwang teaches the limitation of previous claim 7.
	Hwang further teaches wherein the monitoring occasions occur after receiving the scheduling information to transmit the physical uplink channel (first DCI includes PUSCH scheduling; para. 82, first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI (monitoring occasions after first DCI); para. 85) and before completing transmission of the physical uplink channel (puncturing possible only when control information thereof is detected (puncturing of PUSCH performed prior to completing transmission); para. 74, UE transmits PUSCH; para. 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 9, the combination of Xiong and Hwang teaches the limitation of previous claim 7.
	Hwang further teaches determining a puncturing pattern (DCI indicates physical resource blocks (PRBs) or time-frequency resources (pattern) subjected to puncturing; para. 80) and a payload size of the downlink control information including the dynamic puncturing information (first DCI indicates size of second DCI; para. 85), where the puncturing pattern and the payload size are determined based on the scheduling information for the physical uplink channel (in mapping PUSCH, DCI indicates PRBs or time-frequency resources (pattern) subjected to puncturing; para. 80, DCI payload size set when used to schedule PUSCH; para. 121) and the monitoring interval (first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI that changes size; para. 85).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 10, the combination of Xiong and Hwang teaches the limitation of previous claim 1.
	Xiong further teaches wherein the scheduling information includes information regarding at least one allocated physical resource block (start and/or end PRB index for PUSCH indicated in DCI; para. 84) and at least one allocated symbol for the physical uplink channel (reserved resources for PUSCH include symbol index (at least one symbol) and PRB index; para. 130, DCI used to indicate resource for PUSCH; para. 130 and para. 147).

	Regarding claim 12, Xiong teaches an apparatus (UE 400; Fig. 4 and para. 49) comprising: a controller that controls operations of the apparatus (UE including processor 402; Fig. 4 and para. 50); and a transceiver coupled to the controller (UE including transceiver 406/408; Fig. 4 and para. 49), where the transceiver receives downlink control information that includes scheduling information to transmit a physical uplink channel (UE receives start and/or end Physical Resource Block (PRB) for Physical Uplink Shared Channel (PUSCH) indicated in downlink control information (DCI); para. 81-85) wherein the controller determines whether a number of physical resource blocks allocated for the physical uplink channel is larger than a threshold number of physical resource blocks (if (determining) PRBs #50-#80 are allocated for PUSCH and PRBs #60-#80 are for transmission of PUSCH (#50-#80 allocated PRBs for PUSCH larger than threshold of #60-#80 PRBs for transmitting PUSCH) and PRBs #50-#80 used to transmit other symbols (all allocated PRBs for PUSCH not used to transmit PUSCH thus determining number of PRBs larger than threshold number of PRBs); para. 124 and para. 130), and determines additional modification information from the received downlink control information (bitmap field in DCI indicate resources for PUSCH; para. 118, different format based on bit in DCI; para. 119 and Fig. 9 showing different format based on bit), the additional modification information regarding modifying a physical uplink channel transmission (bit in DCI indicates starting or ending PUSCH transmission; para. 81-85 and Fig. 9 showing different PUSCH format based on bit for starting / ending PRB), in response to determining that the number of physical resource blocks allocated for the physical uplink channel is larger than the threshold number of physical resource blocks (if (determining) PRBs #50-#80 are allocated for PUSCH and PRBs #60-#80 are for transmission of PUSCH and PRBs #50-#80 used to transmit other symbols; para. 124 and para. 130, embodiments for multiplexing PUSCH and Physical Uplink Control Channel (PUCCH); para. 107 and para. 111-114 and para. 117 and Figs. 7-8), wherein the transceiver transmits the physical uplink channel based on the scheduling information and the additional modification information (PUSCH transmission scheduled and based on DCI (additional modification information); para. 118-119 and Fig. 9 showing PUSCH transmission based on DCI).
	Xiong does not explicitly disclose wherein the additional modification information includes information regarding monitoring for downlink control information including dynamic puncturing information, and wherein the information regarding monitoring for downlink control information including dynamic puncturing information includes an indication of whether or not the apparatus should monitor device-specific or group-specific downlink control information including the dynamic puncturing information.
	However, in the same field of endeavor Hwang teaches wherein the additional modification information includes information regarding monitoring for downlink control information (first DCI indicates second DCI candidate(s); para. 86) including dynamic puncturing information (DCI includes PUSCH region subject to puncturing; para. 80, second DCI changed according to PUSCH transmission method (second DCI includes puncturing information); para. 85), and wherein the information regarding monitoring for downlink control information including dynamic puncturing information (first DCI indicates second DCI candidate(s); para. 86, UE receives (monitors to receive) second DCI transmitted in Physical Downlink Control Channel (PDCCH); para. 35 and 88-89) includes an indication of whether or not the apparatus should monitor device-specific (first DCI indicates second DCI candidate (single candidate being device-specific) using indication 00..0; para. 86, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or group-specific downlink control information (first DCI indicates second DCI candidates (multiple candidates being group-specific) using indication 00..0; para. 86) including the dynamic puncturing information (DCI includes PUSCH region subject to puncturing; para. 80, second DCI changed according to PUSCH transmission method (second DCI includes puncturing information); para. 85).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the system of Xiong, where Xiong’s multiplexing PUCCH and PUSCH in NR using dynamic indication in DCI (para. 117) along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 14, the combination of Xiong and Hwang teaches the limitation of previous claim 12.
	Xiong further teaches wherein the additional modification information includes an identification of the resource elements around which to perform rate-matching (PUSCH rate matched around reserved resources including time/frequency domain resource indicated in DCI; para. 130 and para. 146), and wherein transmitting comprises performing rate-matching of the physical uplink channel around the resource elements around which to perform rate-matching (PUSCH rate matched (transmitted) around reserved resources including time/frequency domain resource; para. 130).
	Regarding claim 15, the combination of Xiong and Hwang teaches the limitation of previous claim 12.
	Xiong further teaches wherein the controller determines the resource elements around which to perform rate-matching based on a set of resources determined by at least one selected from a predefined configuration and a configurable parameter (PUSCH rate matched around reserved resources (predefined or configurable) including time/frequency domain resource; para. 130).
	Regarding claim 16, the combination of Xiong and Hwang teaches the limitation of previous claim 12.
	Hwang further teaches wherein the controller monitors for the DCI including the dynamic puncturing information (puncturing possible only when control information thereof is detected (monitoring); para. 74), decodes the DCI including the dynamic puncturing information (puncturing possible only when control information thereof is detected (decoding); para. 74), determines a resource for puncturing based on the dynamic puncturing information (puncturing possible only when control information thereof is detected (determining resource for puncturing); para. 74, DCI includes PUSCH region subject to puncturing; para. 80), and punctures the physical uplink channel on the determined resource for puncturing (DCI content changed according to PUSCH transmission method (puncturing); para. 85, DCI indicates PUSCH region subject to puncturing; para. 80), and wherein transmitting comprises transmitting the punctured physical uplink channel (DCI content changed according to PUSCH transmission method (puncturing); para. 85, DCI indicates PUSCH region subject to puncturing; para. 80, UE transmits PUSCH; para. 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 17, the combination of Xiong and Hwang teaches the limitation of previous claim 16.
	Hwang further teaches wherein the additional modification information includes information regarding monitoring a physical downlink control channel for the downlink control information including dynamic puncturing information (mapping of second DCI (additional modification information) indicated in first DCI; para. 86, UE receives second DCI transmitted in Physical Downlink Control Channel (PDCCH); para. 35 and 88-89, second DCI changed according to PUSCH transmission method (second DCI includes puncturing information); para. 80 and para. 85).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 18, the combination of Xiong and Hwang teaches the limitation of previous claim 16.
	Hwang further teaches wherein the transceiver receives an indication of a monitoring interval for a physical downlink control channel carrying the downlink control information including the dynamic puncturing information (UE receives first DCI that indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; para. 85, DCI indicates PUSCH region subject to puncturing; para. 80); and wherein the controller determines monitoring occasions based on the indicated monitoring interval (first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; para. 85, puncturing possible only when control information thereof is detected (determining resource for puncturing); para. 74, DCI indicates PUSCH region subject to puncturing; para. 80, second DCI transmitted in PDCCH; para. 35 and 88-89), wherein monitoring for the downlink control information further comprises monitoring for a physical downlink control channel carrying the downlink control information including dynamic puncturing information based on the determined monitoring occasions (puncturing possible only when control information thereof is detected (determining resource for puncturing); para. 74, first DCI indicates single slot or mini-slot scheduling (monitoring interval) of second DCI; para. 85, UE receives second DCI transmitted in PDCCH (monitoring based on interval); para. 35 and 88-89).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.
	Regarding claim 19, the combination of Xiong and Hwang teaches the limitation of previous claim 12.
	Xiong further teaches wherein the scheduling information includes information regarding at least one allocated physical resource block (start and/or end PRB index for PUSCH indicated in DCI; para. 84) and at least one allocated symbol for the physical uplink channel (reserved resources for PUSCH include symbol index (at least one symbol) and PRB index; para. 130, DCI used to indicate resource for PUSCH; para. 130 and para. 147).

	Regarding claim 21, the combination of Xiong and Hwang teaches the limitation of previous claim 1.
	Xiong further teaches wherein the scheduling information includes information on at least one allocated symbol for the physical uplink channel (reserved resources for PUSCH include symbol index (at least one symbol) and PRB index; para. 130, DCI used to indicate resource for PUSCH; para. 130 and para. 147), and wherein the additional modification information includes an indication of which resource elements around which to perform rate-matching (PUSCH rate matched around reserved resources including time/frequency domain resource indicated in DCI; para. 130 and para. 146).

	Regarding claim 22, the combination of Xiong and Hwang teaches the limitation of previous claim 12.
	Xiong further teaches wherein the scheduling information includes information on at least one allocated symbol for the physical uplink channel (reserved resources for PUSCH include symbol index (at least one symbol) and PRB index; para. 130, DCI used to indicate resource for PUSCH; para. 130 and para. 147), and wherein the additional modification information includes an indication of which resource elements around which to perform rate-matching (PUSCH rate matched around reserved resources including time/frequency domain resource indicated in DCI; para. 130 and para. 146).

	Regarding claim 23, the combination of Xiong and Hwang teaches the limitation of previous claim 1.
	Xiong further teaches wherein the downlink control information includes an indication of resources for other user equipments that overlap resources of the physical uplink channel (PUSCH can overlap with uplink channel of other UEs (overlap portion being indication of resources of other UEs), para. 114, PUSCH indicated in DCI; para. 81-85).

	Regarding claim 26, the combination of Xiong and Hwang teaches the limitation of previous claim 1.
	Hwang further teaches wherein the additional modification information includes an indication (DCI indicates a region (PRBs or time-frequency resources) for rate matching for mapping of PUSCH; para. 80), and wherein transmitting further comprises performing rate-matching of the physical uplink channel around resource elements based on the indication (PUSCH rate matched (transmitted) around reserved resources including time/frequency domain resource indicated in DCI; para. 130 and para. 146).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.

	Regarding claim 27, the combination of Xiong and Hwang teaches the limitation of previous claim 12.
	Hwang further teaches wherein the additional modification information includes an indication (DCI indicates a region (PRBs or time-frequency resources) for rate matching for mapping of PUSCH; para. 80), and wherein transmitting further comprises performing rate-matching of the physical uplink channel around resource elements based on the indication (PUSCH rate matched (transmitted) around reserved resources including time/frequency domain resource indicated in DCI; para. 130 and para. 146).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hwang to the modified system of Xiong and Hwang, where Xiong and Hwang’s modified system along with Hwang’s changing DCI for PUSCH (para. 53) improves adaptability for additional functionality by enabling transmission of flexible information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Choi et al. (US 2020/0153672 A1) discloses a method and an apparatus for transmitting an uplink control channel in a wireless cellular communication system.	Park et al. (US 2018/0324789 A1) discloses a method and apparatus for control information searching and data information transmission in a communication system.	Xiong et al. (US 2020/0077470 A1) discloses handling collision for mini-slot and slot-based transmission.	Bae et al. (US 2019/0357178 A1) discloses a method for transmitting Physical Uplink Shared Channel in wireless communication system and device therefor.

	US Provisional Application No. 62/414,474 (Xiong) and US Provisional Application No. 62/492,901 (Hwang), having been made of record in the OA of 3/19/2021, are not included in the instant OA.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474